 

Case 8:20-cv-02546-SCB-AEP Document 6 Filed 01/28/21 P | | il HN
FLI2021002240
MIDDLE

UNITED STATES DISTRICT COURT

 

Case No. 820CV2546T24AEP
PROOF OF SERVICE Client Ref.

 

 

 

 

 

TO PROCESS SERVER: You are to serve the documents not later than 91 days from the date of filing or the date of expiration on the order for se cond
summons. You must make and file your return with the court clerk. If you are unable to complete service you must return this original and all copies to

the court clerk.

 

 

 

 

 

 

[ CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE .
{ ] OFFICER CERTIFICATE OR [X] AFFIDAVIT OF PROCESS SERVER
| certify that | am a sheriff, deputy sheriff, bailiff, appointed court Being first duly sworn, | state that | am a legally competent adult who is
officer, or attorney for a party (MCR 2.104[A][2]), and that: not a party or an officer of a corporate party, and that: = (notarization
(notarization not required) required) .
[X] | served personally a copy of the documents, description of person served: Age: 60, Sex: F, Race/Skin Color: White, Height: 5'4", Weight: 140,
Hair: Black, Glasses: Y
[] | served by registered or certified mail (copy of return receipt attached) a copy of the documents,

together with SUMMONS IN A CIVIL ACTION, COMPLAINT AND JURY DEMAND_ on the defendant(s):

Service Geolocation: (42.1990,-83.2356)

 

Defendant's name ~ : Complete address(es) of service Day, date, time
ACCOUNT ADJUSTMENT BUREAU INC 20500 EUREKA RD, STE 300, TAYLOR, MI 48180 1/15/2021
SERVED RITA, PERSON IN CHARGE . 41:51 am

 

 

 

 

 

 

 

[] | have personally attempted to serve the documents, together with any attachments, on the following defendant(s) and have been unable to
complete service.
Defendant's name Complete address(es) of service Day, date, time

 

 

 

 

 

 

| declare that the statements above are true to the best of my information, knowledge, and belief.

 

 

 

 

 

 

 

 

 

Service Fee Miles traveled Mileage fee GPS fee Search fee
$92.40 0 $0.00 $0.00 $0.00
Non-service Bad address Mailing fee Picture fee Total fee .
Fee fee $0.00 $0.00 $92.40 '
$0.00 $0.00 . :
&
TEREASA CRISTAZYGILA

NOTARY PUBLIC. Sy, | — ?
~ STATE OF MICHIGAN ; ,
My CommNTY OF GENESEE
Acting inthe Caen Expl res 05/19/2024 4
eee, :

JAMES CARRIGAN
Process Server

 

   
  
   
 
 

State of Michiga

County of Genesee A

Our Job Serial Number: FLI-2021002240
Acknowledged before nfe on thé 18th day of January, 2021

by the affiant who is pefsonally known to me.

Notary Public
Acting in Genesee County
My Commissions Expires:
